TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 5, 2019



                                     NO. 03-19-00563-CV


                                        A. L., Appellant

                                                v.

                 Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the final decree of termination signed by the trial court on July 30, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s decree. Therefore, the Court affirms the trial court’s final

decree of termination. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.